Oo © ~~ WB Ww BP WwW NY ke

pm ee eet
No = &

14
15
16
iW
18
19

21
22

24
25
26
27
28
29

 

 

Case 2:18-cv-00733-JLR Document 32 Filed 05/23/19 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SOUND ACTION, FRIENDS OF THE )
SAN JUANS, AND WASHINGTON ) No. 18-cv-00733-JLR
ENVIRONMENTAL COUNCIL, )
) STIPULATED EXTENSION AND
Plaintiffs, ) [PReSaeS=—)] ORDER
)
Vv. )
)
UNITED STATES ARMY CORPS OF ) NOTED FOR MAY 23, 2019
ENGINEERS, )
)
Defendant. )
)

 

Plaintiffs Sound Action, et al. (“Sound Action”), and Defendant United States Army
Corps of Engineers (the “Corps”) submit this stipulated request to extend the date in the Court’s

February 20, 2019 Order (Doc. No. 25) for the Parties to file status reports by one day, from May

STIPULATED EXTENSION David J. Kaplan
AND ORDER. -1 United States Department of Justice
Environmental Defense Section
P.O. Box 7611
Case No. 18-cv-00733-JLR Washington D.C. 20044

 

 
too

10
11
12
13
14

16
17
18

19

20
21
22

24
25
26
27
28

Co Oe ND WH

 

 

Case 2:18-cv-00733-JLR Document 32 Filed 05/23/19 Page 2 of 4

23, 2019, until May 24, 2019. The Parties need this additional time to complete their discussions
and finalize their respective proposals for how this case should proceed before filing their status

reports. The Parties expect that they will file separate reports.

ORDER
IT IS SO ORDERED, on this aum day of May 2019. The date for the Parties to file

the required status reports is extended to May 24, 2019.

 

United States District Judge

 

STIPULATED EXTENSION David J. Kaplan
AND ORDER -2 United States Department of Justice
Environmental Defense Section
P.O. Box 7611
Case No. 18-cv-00733-JLR Washington D.C. 20044

 

 
ww

oC fo NH DB HH

10
11
12

14
15
16
17
18
19
20

21°

22

24
25
26
27
28
29

 

 

Case 2:18-cv-00733-JLR Document 32 Filed 05/23/19 Page 3 of 4

Respectfully submitted by:

/S/ David Kaplan
David J. Kaplan

Attomey for Federal Defendant
United States Department of Justice
Environmental Defense Section

| P.O. Box 7611

Washington, DC 20044
(202) 514-0997
David.kaplan@usdoj.gov

/S/ Anna Sewell

Anna Sewell, WSBA # 48736
Attorney for Plaintiffs
Earthjustice

1625 Massachusetts Avenue NW
Suite 702

Washington, DC 20036
202-667-4500
asewell@earthjustice.org

STIPULATED EXTENSION
AND ORDER

Case No. 18-cv-00733-JLR

David J. Kaplan
-3 United States Department of Justice
Environmental Defense Section
P.O. Box 7611
Washington D.C. 20044

 
